Exhibit FOR IMMEDIATE RELEASE January 21, 2009 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS EARNINGS FOR THE FOURTH QUARTER AND YEAR Earnings Summary (in thousands except per share data) 4Q 2008 3Q 2008 4Q 2007 Year 2008 Year 2007 Net income/(loss) $ 6,485 $ (577 ) $ 9,271 $ 23,073 $ 36,627 Earnings/(loss) per share $ 0.43 $ (0.04 ) $ 0.62 $ 1.54 $ 2.42 Earnings/(loss) per share (diluted) $ 0.43 $ (0.04 ) $ 0.61 $ 1.52 $ 2.38 Return on average assets 0.87 % (0.08 )% 1.26 % 0.79 % 1.23 % Return on average equity 8.44 % (0.74 )% 12.22 % 7.48 % 12.45 % Efficiency ratio 61.45 % 58.63 % 55.60 % 58.39 % 57.62 % Dividends declared per share $ 0.30 $ 0.29 $ 0.29 $ 1.17 $ 1.10 Book value per share $ 20.46 $ 20.26 $ 20.03 $ 20.46 $ 20.03 Weighted average shares 15,065 15,011 15,042 15,017 15,150 Weighted average shares (diluted) 15,220 15,263 15,192 15,160 15,372 Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings of $6.5 million or $0.43 per basic share for the fourth quarter 2008 and $23.1 million or $1.54 per basic share for the year 2008.During the fourth quarter, CTBI recorded an other than temporary impairment charge of $1.1 million based upon the current market value of Freddie Mac and Fannie Mae trust preferred pass-through auction rate securities.CTBI held $14.9 million of these securities on June 30, 2008 and took an other than temporary impairment charge of $13.5 million during the third quarter of 2008.The current market value of all auction rate securities held by CTBI is $0.5 million.CTBI has also recorded a $1.5 million decline in the fair value of its mortgage servicing rights during 2008 and increased its provision for loan losses by $4.9 million year over year.Additionally, current economic conditions combined with the current interest rate environment continue to put pressure on CTBI’s net interest margin and impact its asset quality contributing to lower earnings for the fourth quarter and year 2008. CTBI maintains a significantly higher level of capital than required by regulatory authorities to be designated as well-capitalized.On December 31, 2008, our Tier 1 Leverage Ratio of 10.37% was 537 basis points higher than the 5.00% required, our Tier 1 Risk-Based Capital Ratio of 13.05% was 705 basis points higher than the required 6.00%, and our Total Risk-Based Capital Ratio of 14.30% was 430 basis points higher than the 10.00% regulatory requirement for this designation. Fourth Quarter and Year 2008 Highlights v CTBI's basic earnings per share after the impairment charges referenced earlier increased $0.47 from prior quarter which included a $13.5 million other than temporary impairment charge and decreased $0.19 from prior year fourth quarter.Year-to-date basic earnings per share decreased $0.88 from prior year, primarily as a result of other than temporary impairment charges during the third and fourth quarters 2008 and a $4.9 million increase in our allocation to our reserve for losses on loans. v Pressure continued on our net interest margin due to the current interest rate environment and economic conditions.Our net interest margin for the year ended December 31, 2008 decreased 2 basis points from prior year, and net interest income decreased $2.4 million from prior year as average earning assets decreased by $57.0 million. v Noninterest income for the fourth quarter was impacted by the $1.1 million other than temporary impairment charge (OTTI) for auction rate securities while year-to-date noninterest income was impacted by $14.5 million in OTTI charges.Core noninterest income showed slight increases from prior year with increases in gains on sales of loans, deposit service charges, and trust revenue; however these increases were offset by a decrease in the fair value of mortgage servicing rights. v Noninterest expense controls were positive during 2008 as we experienced a decline in total noninterest expense which was driven by decreases in both personnel and occupancy expenses. v Nonperforming loans increased $2.9 million during the fourth quarter to $52.2 million at December 31, 2008 compared to $49.3 million at prior quarter-end and $31.9 million at prior year-end. v Our loan portfolio increased an annualized 5.6% during the quarter with $32.6 million in growth.Loan growth from prior year-end was $120.8 million or 5.4%. v Our investment portfolio decreased $19.2 million for the quarter and $64.1 million year over year primarily resulting from the use of the liquidity in the portfolio to fund loan growth and manage the net interest margin and the OTTI charges for auction rate securities. v CTBI’s effective income tax rate was 26.6% for the year ended December 31, 2008, compared to 30.95% for the year ended December 31, 2007.The reduced income tax rate was driven by the increase in the ratio of tax exempt income to total income and the adjustment of a tax deferred item in the fourth quarter 2008 which had a positive impact to earnings of $0.04 per share. Net Interest Income Our quarterly net interest margin declined 28 basis points from prior quarter and 33 basis points from prior year fourth quarter, and our net interest margin for the year ended December 31, 2008 decreased 2 basis points compared to the same period in 2007.Net interest income for the quarter decreased 5.1% from prior quarter and 6.6% from prior year fourth quarter, although average earning assets increased 2.1% and 1.9%, respectively, for the same periods.Net interest income for the year ended December 31, 2008 decreased $2.4 million from prior year as the cost of interest bearing funds decreased 108 basis points while the yield on average earning assets decreased 94 basis points and average earning assets declined $57.0 million. Noninterest Income The significant decline in noninterest income year over year occurred as a result of the $14.5 million other than temporary impairment charges for auction rate securities, as well as the $1.5 million decline in the fair value of mortgage servicing rights.We experienced increases year over year in the core banking noninterest income areas of gains on sales of loans, deposit service charges, and trust revenue which were partially offset by declines in loan fees and the fair value of mortgage servicing rights. Noninterest Expense Noninterest expense controls were positive during 2008 as we experienced a decline in total noninterest expense which was driven by decreases in both personnel and occupancy expenses.Commensurate with the U.S. Treasury placing Freddie Mac and Fannie Mae into conservatorship, noninterest expense for the year 2008 was impacted by a $0.8 million charge relative to trust activity for which CTBI had financial responsibility.The decrease in expenses would have been larger except for this $0.8 million charge.Noninterest expense for the quarter decreased 2.4% from prior quarter but increased 2.4% from prior year fourth quarter. Balance Sheet Review CTBI’s total assets at $3.0 billion increased an annualized 6.2% from prior quarter and 1.8% from prior year.Loans outstanding at December 31, 2008 were $2.3 billion reflecting an annualized 5.6% growth during the quarter and a 5.4% growth from December 31, 2007.CTBI's investment portfolio, however, decreased an annualized 24.4% from prior quarter and 18.0% from prior year as a result of the use of the liquidity in our investment portfolio to fund loan growth and the other than temporary impairment charges for auction rate securities.Deposits, including repurchase agreements, at $2.5 billion increased an annualized 9.4% from prior quarter and 1.5% from prior year. Shareholders’ equity at December 31, 2008 was $308.2 million compared to $305.0 million at September 30, 2008 and $301.4 at December 31, 2007.CTBI's annualized dividend yield to shareholders as of December 31, 2008 was 3.27%. Asset Quality Nonperforming loans increased during the fourth quarter by $2.9 million with increases in all of our regions.CTBI's total nonperforming loans at December 31, 2008 were $52.2 million compared to $49.3 million at September 30, 2008 and $31.9 million at December 31, 2007.Our loan portfolio management processes focus on maintaining appropriate reserves for potential losses. Foreclosed properties increased during the fourth quarter 2008 to $10.4 million from the $9.4 million at September 30, 2008 and the $7.9 million at December 31, 2007.Sales of foreclosed properties during 2008 totaled $5.0 million while new foreclosed properties totaled $7.7 million.Our nonperforming loans and foreclosed properties remain concentrated in our Central Kentucky Region. Net loan charge-offs for the quarter of $2.6 million, or 0.45% of average loans annualized, was an increase from prior quarter's 0.36% of average loans annualized from the 0.39% for prior year fourth quarter.Year-to-date net charge-offs increased from $6.0 million for 2007 to $8.7 million for 2008 with most losses derived from our Central Kentucky Region as we continue to work through the region’s overbuilt housing market.Allocations to loan loss reserve were $3.6 million for the quarter ended December 31, 2008 compared to $2.9 million for the quarter ended September 30, 2008 and $2.3 million for the quarter ended December 31, 2007.Year-to-date loan loss provision increased from $6.5 million in 2007 to $11.5 million in 2008.Our loan loss reserve as a percentage of total loans outstanding at December 31, 2008 increased to 1.31% compared to 1.29% at September 30, 2008 and 1.26% at December 31, 2007.The adequacy of our loan loss reserve is analyzed quarterly and adjusted as necessary. Treasury Department's Capital Purchase Program CTBI announced on January 16, 2009 that it has elected not to participate in the Treasury Department’s Capital Purchase Program.CTBI had received preliminary approval on December 17, 2008 from the U. S. Department of Treasury to receive $68 million by participating in the Treasury’s Capital Purchase Program.The Treasury’s Capital Purchase Program is a voluntary program designed to help healthy institutions build capital to support the U. S. economy.CTBI currently maintains a capital level significantly exceeding regulatory guidelines for a well-capitalized institution and is meeting the lending needs of our customers.Considering our current capital position and the requirements the program would impose on our business, we believe that our participation in the program would not be in the best interests of our shareholders. Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements.
